244 S.W.3d 769 (2008)
Lamark FRANKLIN, Movant,
v.
STATE of Missouri, Respondent.
No. ED 89289.
Missouri Court of Appeals, Eastern District, Division Two.
January 29, 2008.
Timothy Forneris, St. Louis, MO, for appellant.
Shaun Mackelprang, Lisa M. Kennedy, co-counsel, Jefferson City, MO, for respondent.
Before LAWRENCE E. MOONEY, P.J., BOOKER T. SHAW, J., and KURT S. ODENWALD, J.


*770 ORDER

PER CURIAM.
Movant Lamark Franklin appeals from the motion court's judgment denying, after a hearing, his Rule 29.15 motion for post conviction relief. We have reviewed the briefs of the parties and the record on appeal, and we conclude that the trial court did not clearly err. Rule 29.15(k). No precedential or jurisprudential purpose would be served by an opinion reciting the detailed facts and restating the principles of law. A memorandum has been provided to the parties for their use only, setting forth the reasons for this order. We affirm pursuant to Rule 84.16(b).